                        Case 5:20-mj-00762 Document 1 Filed 05/12/20 Page 1 of 10




 AD 91 (Rev. 11111) Criminal Complaint (approved   by AUSA Stephan



                                       UNITED STATES DISTRICT COURT
                                                                         for the

                                                       Eastern District of Pennsylvania

                     United States of America                               )
                                  v.                                        )
                        Kelly Wayne Smith                                   )       Case No. 20-762-M
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                            De[endtml(S)


                                                      CRIMINAL COMPLAINT

           L the complainant in this case, state that the following             is true to the best of my knowledge and belief.

On or about the date(s) of              ._    __!Qf~/1~     and 5~12120_..__       in the county of                        _l:_ehi~~._.        in the

_._     Easte~!:!.       District of    _. ____f'ennsy!""_ania__       ' the defendant(s) violated:

              Code Section                                                              Offense Description
  18 U.S.C. § 2252(a)                                Distribution of child pornography, and attempt to do so.
  18 U.S.C. § 922(g)                                 Felon in Possession of a Firearm




           This criminal complaint is based on these facts:
 See attached affidavit of probable cause, hereby incorporated by reference.




           ~ Continued on the attached sheet.
                                                                                    r"·
                                                                                    LQ~ "Yl-(-LL~_
                                                                                   -----~IL------
                                                                                                              Complaillant 's sigrwlure   (-

                                                                                                                Ann M. Kirkland


Sworn to before me and signed in my presence.


Date:            May 12,2020
                                                                                                                 Judge 's signa/lire

City and state:                              Allentown. PA                                      Henry S. Perkin. U.S. Magistrate Judge
                                              ----    ..-    ..-~.----
                                                                                   --   --.-.----   -_ ..--   Pri"ted "alne Ond tiik'-------·
             Case 5:20-mj-00762 Document 1 Filed 05/12/20 Page 2 of 10




                    AFFIDAVIT IN SUPPORT OF ARREST WARRANT



        I, Ann M. Kirkland, a Special Agent (SA) with the Federal Bureau ofInvestigation (FBI),

Philadelphia Division, being duly sworn, depose and state as follows:


        1.     I have been employed as a Special Agent with the FBI for over twenty-three years

and am currently assigned to the FBI's Allentown Resident Agency and the FBI Violent Gang

Task Force. During my tenure with the FBI, I have received over 1,000 hours of training and have

conducted, participated in, and supervised numerous investigations of criminal activity, including

but not limited to, the investigation of crimes against children, bank robberies, outlaw motorcycle

gangs, maiVwire fraud, fugitives, extortions, interstate thefts, kidnappings, violent drug trafficking

organizations/street gangs/criminal enterprises, and narcotics, among other federal violations. As

a result of numerous investigations, I have gained extensive experience in gathering evidence to

obtain search warrants, debrief defendants, witnesses, informants, and other persons who have had

personal experience and knowledge of criminal activity. I have conducted physical and electronic

surveillance, debriefed confidential sources, and have obtained and executed well over 100 federal

search warrants on a wide variety of investigative matters, to include the FBI's Innocent Images

National Initiative which investigates matters involving the online sexual exploitation of children.

I have received training in the area of child pornography and child exploitation, and have had the

opportunity to observe and review numerous examples of child pornography (as defmed in 18

U.S.C. § 2256) in all forms of media, including computer media.

       2.      As a federal agent, I am authorized to investigate violations of laws of the United

States and to execute warrants issued under the authority of the United States.

       3.      This affidavit is made in support of an application for an arrest warrant for Kelly

Wayne Smith. The statements contained in this affidavit are based on information and evidence I
            Case 5:20-mj-00762 Document 1 Filed 05/12/20 Page 3 of 10




personally obtained, information provided to me, and information obtained through a review of

reports and database records. Because I submit this affidavit for the limited purpose of securing

an arrest warrant, I have not included each and every fact known to me concerning this

investigation. I have set forth only the facts necessary to establish probable cause to arrest Kelly

Wayne Smith.

       4.      I submit there is probable cause to believe that on or about October 3, 2019, Kelly

Wayne Smith knowingly distributed, and attempted to distribute child pornography, in violation

of Title 18, United States Code, Section 2252(a)(2). Title 18 U.S.C. § 2252(a)(2) prohibits a person

from knowingly distributing any visual depiction of minors engaging in sexually explicit conduct,

produced using a minor engaged in such conduct, when such visual depiction was either mailed or

shipped or transported in interstate or foreign commerce, or in or affecting interstate commerce,

by any means, including by computer, or when such visual depiction was produced using materials

that had traveled in interstate or foreign commerce, and any attempts to do so.

       5.      I submit there is probable cause to believe that on May 12, 2020, Kelly Wayne

Smith knowingly possessed a firearm as a convicted felon, in violation of Title 18, United States

Code, Section 922(g)(I).    Section 922(g) prohibits a person from possessing any firearm or

ammunition or to receive any firearm or ammunition, which has been shipped or transported in

interstate or foreign commerce, after having been convicted in court of a crime punishable by

imprisonment for a term exceeding one year, knowing that the conviction was punishable in excess

of one year.

       6.      Kelly Smith has a prior federal conviction for violations of Title 18 U.S.C. §

2252A(a)(2)(A), distribution of child pornography, which has a maximum possible penalty of 20

years imprisonment and a mandatory minimum term of 5 years.               Smith served a term of
                           Case 5:20-mj-00762 Document 1 Filed 05/12/20 Page 4 of 10




            imprisonment      over one year. As a result of this conviction, Kelly Smith is on federal supervised

            release until August      2024, and is a Megan's      Law registrant     within the Commonwealth       of

            Pennsylvania.     This conviction prohibits Smith from possessing a firearm.


                                                  DESCRIPTION OF MEWE


                     7.       MeWe is a free-access social networking website owned and operated by Sgrouples

            that can be accessed at http://www.mewe.com.       headquartered    in San Francisco, California.   MeWe

            allows its users to establish accounts with MeWe, and users can then use their accounts to share

            news, photographs, videos, and other information with other MeWe users, and sometimes with the

            general public.

                     8.       MeWe asks users to provide basic contact information to MeWe, either during the

            registration process or thereafter.    This information   may include the user's full name, birth date,

            contact e-mail addresses, physical address (including city, state, and zip code), telephone numbers,

            screen names, websites, and other personal identifiers.       MeWe also assigns a user identification

            number to each account.      Users can also setup their own username so other users can easily find

            their MeWe pages.

                     9.       MeWe users can select different     levels of privacy for the communications       and

            information associated with their accounts.     By adjusting these privacy settings, a MeWe user can

            make information available only to himself or herself, to particular MeWe users, or to all MeWe

            users.

                     10.      MeWe users may join one or more groups or networks to connect and interact with

            other users who are members of the same group or network.          MeWe users can also connect directly

            with individual MeWe users via video calls, voice calls and chat messages for a nominal yearly

            fee of approximately    $5.99. MeWe users can purchase an in-app subscription which provides the




-------------------------------------------------------------
                Case 5:20-mj-00762 Document 1 Filed 05/12/20 Page 5 of 10




ability to send "secret chats" which are end-to-end encrypted.          Each Me We user's account includes

a list of that user's MeWe contacts.

         11.       MeWe also retains Internet Protocol ("IP") logs for a given user ID. These logs

may contain information about the actions taken by the user ID on MeWe, including information

about the type of action, the date and time of the action, and the user ID and IP address associated

with the action.     For example, if a user uploads a photograph         to MeWe, that user's lP log would

reflect the fact that the user uploaded a photograph,            and would show when and from what IP

address the user did so.


                            FACTS SUPPORTING PROBABLE CAUSE

                                          NCMEC CYBERTIPLINE


         12.      The National     Center     for Missing   and Exploited    Children    (NCMEC)     receIves

complaints      via their CyberTipline      from Internet   Service Providers   (ISPs), Electronic   Service

Providers (ESPs), and others. These CyberTipline            reports are reviewed by a NCMEC analyst and

forwarded to Law Enforcement          for further investigation.     ISPs, ESPs, and others may physically

view a picture, video, or any other content for a determination          if a report to NCMEC is required.

        13.       MeWe     participates     with the Internet      Watch Foundation     (IWF) , a non-profit

organization     based in the United Kingdom,        to identify images of child sexual abuse on their

respective platforms.    The IWF identifies known images of child sexual abuse by hash and provides

this hash database to ESPs for comparison purposes.             In December 2019, the IWF combined their

existing hash database with that maintained by NCMEC and now has access to a database of over

3.5 million images of identified child sexual abuse.            Each image is reviewed by either IWF or

NCMEC analysts trained in the identification          of child sexual abuse images prior to inclusion in

the database.
              Case 5:20-mj-00762 Document 1 Filed 05/12/20 Page 6 of 10




        14.     For each image a binary hash is created by a mathematical algorithm that transforms

data of any size into much shorter fixed-length data. This shorter sequence represents the original

data and becomes this file's signature, or its hash value, often referred to as its digital fingerprint.

The data so precise that if the file is in anyway altered the hash will change entirely.

        15.     The IWF also utilizes Photo DNA to identify images of child sexual abuse that may

have been slightly altered in an attempt to avoid detection. PhotoDNA or robust hashing uses

several algorithms and looks at specific characteristics of the actual image rather than just the

binary data of the image-file. Whereas two copies of the same image in different file formats will

produce completely different binary hashes, the resulting robust hashes will be mathematically

close. By calculating the mathematical distance between two PhotoDNA hashes it is possible to

verify that the two hash values represent two different versions of the sa,me image. Even if an

image is edited very slightly, such as resized or saved in a different format, PhotoDNA will still

match against that image.

                            NCMEC CYBERTIPLINE REPORT 57217549

        16.     On October 16,2019, Sgrouples, d/b/a! MeWe, reported to NCMEC (CyberTipline

Report 57217549) that on October 3,2019, the MeWe account subscribed to by Kelly Smith, with

an associated email addressofkwsmith081960@gmail.com.               uploaded several images to the

MeWe platform that MeWe represented constituted child pornography. The log records shared by

MeWe identify that the images were uploaded using IP Address 99.203.1.72. I have independently

reviewed the images and confirm that they constitute child pornography, within the meaning of 18

U.S.C. § 2256. The images are described as follows:

                a.      "image%2525201(1).png" depicts a nude adult female performing oral sex

on a nude prepubescent girl;
              Case 5:20-mj-00762 Document 1 Filed 05/12/20 Page 7 of 10




                b.     "image(1)%25252520(1).png"         depicts a nude adult female and a nude

prepubescent girl posed to display their genitalia; and

                c.     "Screenshot_ 2019-1 0-02-22-41-25.png"       depicts   an    adult   female

performing oral sex on a nude prepubescent girl.

        17.     An online check of the American Registry of Internet Numbers ("ARIN") for IP

address 99.203.1.72 documented that the IP address is serviced by Sprint PCS. On March 24,

2020, an administrative subpoena was issued to Sprint pes requesting subscriber information for

IP address 99.203.1.72 for the date and time the images described above were uploaded to MeWe.

Results from Sprint conflrmed that IP address 99.203.1.72 is within the span of their assigned IP

addresses and that Kelly Smith is a Sprint mobile customer who is assigned telephone number

(610) 972-1035. Sprint however was unable provide any log data information because it was that

type of information had not been retained.

        18.     On November 21, 2019, an administrative subpoena was issued to MeWe

requesting subscriber information for the MeWe account using the name Kelly Smith, e-mail

address of kwsmith081960@gmail.com.          Results from Sgrouples d/b/a MeWe confirmed the

account was in the name of Kelly Smith, with a MeWe User Id: 5d8a5e9d80937a4a46217482, an

e-mail address of kwsmith081960@gmail.com and the account was activated on September 24,

2019. MeWe closed the account on October 16, 2019, the same day that Sgrouples reported the

Cybertip.

       19.      On November 21,2019, an administrative subpoena was issued to RCN Telecom

Services requesting subscriber information for IP address 65.78.110.31. RCN Telecom Services

provided results showing that in October 2019, this IP address was assigned to the Internet account
              Case 5:20-mj-00762 Document 1 Filed 05/12/20 Page 8 of 10




customer Kathy Smith in Allentown,         PA 18103 (address redacted here but conftrmed to be that of

Kelly Wayne Smith and his wife, Kathy Smith).

        20.       On April 17,2020,     I obtained and served a search warrant on Sgrouples, Inc., d/b/a

MeWe for information       associated    with the Kelly Smith MeWe account, and registered               e:-mail

address of kwsmith081960@gmail.com.

        21.       MeWe responded and conftrmed the e-mail address for the Kelly Smith account is

kwsmith081960@gmail.com         and the account was created on September 24,2019.

        22.       A review of the information       provided revealed the Kelly Smith MeWe account

contained an image that Ihave conftrmed is an image of Kelly Smith, by comparing it to his known

registered    sex offender photograph.      Also located in the MeWe account was the three images

MeWe sent to NCMEC          in their Cybertipline    Report.      I also located an additional     image titled

5d9753136cldf673de513443.jpg,           which depicts a prepubescent        female clothed only in panties

with her mouth on the breast of a nude prepubescent          female. Both prepubescent      females are posed

kneeling on a carpeted floor.


                                          SEARCH     WARRANT


        23.      On May 12,2020, I executed a search warrant on Smith's residence which had been

authorized    on May 11, 2020 by the Honorable         Magistrate     Judge Henry S. Perkin.       During the

search execution,     law enforcement       seized several     mobile telephones       including   a Samsung

Smartphone     SMJ700P, bearing IMEI: 355628073750282.               Smith admitted the Samsung was his.

A forensic preview of the Samsung revealed Smith has a mobile application installed called Wickr.

Wickr provides a service that includes an instant messaging              application   which allows user to

exchange end-to-end     encrypted     messages   including     images and videos.      In the application,   he

created a group called "FamTab."         Within the application     he had several images depicting child
             Case 5:20-mj-00762 Document 1 Filed 05/12/20 Page 9 of 10




pornography, including one of the images distributed by Smith On October 3, 2019, using MeWe

and reported to NCMEC, and further found through a search warrant execution on Smith's MeWe

account. That image is described as depicting an adult female performing oral sex on a nude

prepubescent girl. Also discovered was a communication between Smith and an individual using

the user ID "rapewife89," in which Smith asked "rapewife89" how old the user's kids were. When

"rapewife89" responded that his/her kid was four, Smith replied that he would like to rape the

user's wife in front of the child and then "play" with the child.

       24.     Also seized during the search warrant execution was a Bersa flrearm Model .85,

380 caliber handgun, bearing serial number 192247.

       25.     Smith was home during the search of his residence. Smith was read his Miranda

warnings, agreed to waive them, and spoke to law enforcement. Smith stated that he received

child pornography via chat communications.         Smith stated he does not save images on his

computer because Federal Probation has a keystroke monitoring system on his laptop. Smith

further stated he usually deletes chats when he is done with the conversation but he may have

saved some of them. He admitted to using several online chat communication platforms, including

Fet Life which stands for Fetish Lifestyle, Wickr, Wire, and MeWe. Smith further admitted he

stopped using Kik several months ago because Kik shut down his account. Smith admitted to

being on MeWe as recently as this morning and viewed several images of young girls engaged in

sexual activity. Smith stated the images were located in a group chat in Wickr that he started

entitled "FamTab." Smith was asked speciflcally about a chat exchange with an individual in the

"FamTab" group with the user ID "rapewife89." Smith admitted to engaging in an exchange with

the user "rapewife89." Smith admitted to using the e-mail addresseskwsmith081960@gmail.com
             Case 5:20-mj-00762 Document 1 Filed 05/12/20 Page 10 of 10




  and kwsI960@yahoo.com.        Smith also stated he was aware that the Bersa firearm was in his

  home. He stated it was a family members and he was going to give it to his own son.


                                             CONCLUSION

         26.     Based upon the information above, J respectfully submit that there is probable cause

  to believe Kelly Wayne Smith has violated Title 18 U.S.C. § 2252 by distributing child

  pornography and Title 18 U.S.c.     §   922(g) by possessing a firearm as a convicted felon.      I,

  therefore, respectfully request that an arrest warrant be issued authorizing the arrest of Kelly

  Wayne Smith.


                                                       Respectfully Submitted,




                                                       Special Agent
                                                       Federal Bureau oflnvestigation


  SWORN TO ND SUBSCRIBED
  BEFORE M THIS 12th DA Y
  OF MAY, 020

         l
                                   RKIN
  United States Magistrate Judge




._--------            -----_.         ----
